DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Claims 1-2, 5-6, 8-9, 11, 15, 17-19, 21, 32-33, 35, 37, 39 and 43-44 are pending.


Election/Restrictions
Applicant’s election without traverse of group 1, directed to compositions of nucleic acid sequences encoding two CRISPR enzymes and two guide RNAs in the reply filed on November 18, 2021 is acknowledged.  Applicants elected without traverse 1) the receptor species CXCR5, 2) gRNA sequence species SEQ ID NO: 21, and 3) target sequence species SEQ ID NO: 116 in the November 18, 2021 reply for examination on the merits.  Applicants elected without traverse the endonuclease species CasX, SEQ ID NO: 14, for examination on the merits in the July 18, 2022 reply.   
Claims 32-33, 35, 37, 39 and 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. 
Regarding the elected receptor species CXCR5 in claim 5, a thorough search of the prior art found no reference teaching that CXCR5 is a retrovirus receptor.  The specification only refers to CXCR5 three times.  Paragraphs 70 and 106 recite the embodiment that a receptor for the invention can be CXCR5.  Paragraph 103 recites “As with CXCR5, a proportion of the population has a genetic mutation that impairs the efficiency or ability of T-tropic virus to attach.”  Given the preceding paragraphs and the context of paragraph 103, it is presumed that “CXCR5” is a typographical error and was meant to read “As with CCR5 . . .”  Furthermore, all of the working examples disclosed in the specification target the CCR5 receptor (Figures 1-2).  Given the teachings of specification as a whole, the well-known HIV receptor CCR5, and the lack of references indicating that CXCR5 functions as retrovirus receptor, for the purposes of examination, Applicant’s elected species is interpreted as CCR5.  The examiner’s willingness to interpret the species election to expedite prosecution, however, does not obviate applicants’ requirement to provide statutorily compliant claims.  See rejection below under 35 U.S.C. 112(d).
During the course of examination, three receptors of the retroviral receptor species election, CD4, CXCR4 and CCR5 were found.  Therefore, it is no longer a burden to search the genus of retroviral receptors.  The species restriction for retroviral receptors is withdrawn.
Accordingly, claims 1-2, 5-6, 8-9, 11, 15, 17-19 and 21, and the species CasX (SEQ ID NO 14), and guide RNA targets SEQ ID NOs 21 and 116 are under examination.


Drawings
The drawings are objected to because the figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they were submitted in color, but there is no granted petition to accept color drawings.  See 37 CFR 1.84(a)(2) (“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary”).  Applicants must either provide that explanation via a petition and comply with all requirements of 37 CFR 1.84(a)(2)(i)-(iii) OR submit replacement sheets in black and white and include a clear instruction to replace the color drawings with the replacement sheets.  The examiner takes no position on whether color drawings are necessary as the only practical medium by which to disclose the subject matter sought to be patented in this utility patent application.


Specification
The specification is objected to because it refers to color in Figure 3.  However, the figures were not submitted in color.  Furthermore, there is no granted petition to accept color drawings.  See 37 CFR 1.84(a)(2) (“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary”).  The examiner takes no position on whether color drawings are necessary as the only practical medium by which to disclose the subject matter sought to be patented in this utility patent application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8-9, 11, 15, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites two isolated nucleic acids.  Claim 2 recites “the first isolated nucleic acid sequences encodes at least one gRNA, the gRNA being . . . , and a second gRNA that is complementary . . . .”  This is confusing because “at least one” implies that the isolated nucleic acid can comprise a single gRNA, but then recites a second gRNA encoded by the nucleic acid sequences.  It is unclear whether the first nucleic acid encodes a minimum of one or a minimum or two gRNAs.  Claim 2 also recites “wherein the second isolated nucleic acid sequences encodes a first gRNA that is complementary . . . ; and a second gRNA that is complementary . . . .”  Thus, the claim recites two “first gRNAs” and two “second gRNAs”.  It is confusing whether the two recitations of “gRNA” are referring to the same gRNA.  Although gRNAs are designed to target a single target sequence, they are known in the art to be able to bind to sequences with one or two mismatches.  Thus it is not clear if the first guide RNAs in the two different isolated nucleic acid sequences must have the same spacer sequence. 
Claim 6 is rejected for depending from claim 2 and not clarifying the indefiniteness.

Claim 8 recites “The composition of claim 1, wherein the target sequences comprise one or more nucleic acid sequences in an HIV comprising . . .”  Claim 1 recites two different target sequences.  It is not clear if the first, second or both or the recited target sequences must comprise nucleic acid sequences from HIV.
Claims 9 and 11 are rejected for depending from claim 8 and not clarifying the indefiniteness.

Claim 15 recites “The composition of claim 1, wherein a gRNA comprises SEQ ID NOS: 21-114 and to one or more target sequences of SEQ ID NOS: 115 and 116.”  It is not clear what “to one or more target sequences” is referring to.  In the art, guide RNAs are typically “complementary to” a target sequence.  However, it is not clear whether Applicants intended the gRNAs to be complementary to, homologous to, similar to, or have some other relationship to SEQ ID NOS: 115 and 116.  Additionally, claim 1 recites two gRNAs.  It is not clear whether “a gRNA” in claim 15 is referring to one of the gRNAs recited in claim 1 or some other gRNA.

Claim 18 recites “wherein the first CRISPR endonuclease and at least one guide RNA (gRNA) at least one gRNA comprising SEQ ID NOs: 25-116” and “wherein the second CRISPR endonuclease and at least one gRNA comprising SEQ ID NOs: 21-24.   Claim 18 is confusing because it does not make grammatical sense, which causes its metes and bounds to be indefinite.  First, “at least one gRNA” for the first CRISPR system is duplicated.  Second, it is not clear if either or both the first endonuclease and first gRNA must comprise SEQ ID NOs 25-114.  Third, it is not clear if either or both the second endonuclease and second gRNA must comprise SEQ ID NOs 21-24.  Fourth, there is no verb in the wherein clauses making it unclear how the endonuclease and/or guide RNAs from the first and second isolated nucleic acid sequences of claim 1 are further limited.  

Claim 21 recites “The composition of claim 1, wherein a nucleic acid encoding for the endonuclease comprises any to one or more of SEQ ID NOs: 1-20.”  First, claim 1 recites two endonucleases.  It is not clear if “the endonuclease” is referring to the first endonuclease, the second endonuclease or both endonucleases.  Second, SEQ ID NOs 1, 3, 5, 7, 9, 11, 13, 15, 17 and 19 are amino acid sequences.  It is unclear how a nucleic acid can be comprised of an amino acid sequence.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 5 recites “The composition of claim 1, wherein the at least one receptor comprises CD4, CXCR4, CXCR5, variants or combinations thereof.”  Claim 1 is limited to receptors “used by a retrovirus for attachment and/or infection of a cell in vitro or in vivo”.  A 2017 review teaches that CXCR5+ Tfh cell levels increase during chronic viral infections, but there is no indication in the prior art that CXCR5 is used as a receptor for retroviruses (Vella et al., Trends in Molecular Medicine (2017), 23(12): 1072-1087).  Therefore claim 5 does not include all the limitations of claim 1, from which it depends.  

Claim 6 depends from claim 2, which in turn depends from claim 1.  Claim 2 requires two isolated nucleic acid sequences, each of which requires the presence of two gRNAs either targeting sequences in integrated retroviral DNA or target sequences in receptor genes used by the retrovirus for attachment and/or infection of the cell.  Claim 6 recites “wherein the first and second isolated nucleic acid sequences encode combinations of gRNAs have complementarity to one or more target sequences, the target sequences comprising retroviral DNA sequences, and sequences in one or more genes encoding for at least one receptor used by a retrovirus for attachment and/or infection of a cell.”  All the limitations recited in claim 6 are limitations already present in claim 2.  Thus, claim 6 does not further limit the subject matter recited in claim 2.

Claim 18 is indefinite for the reasons described above.  For the purposes of examination, claim 18 is interpreted to mean, “wherein the first CRISPR-associated endonuclease and/or at least one gRNA comprises SEQ ID NOs 25-116 and wherein the second CRISPR-associated endonuclease and/or at least one gRNA comprise SEQ ID NOs: 21-24.”  Claim 18 depends from claim 1, which requires the first gRNA to target retroviral DNA integrated in the host genome and the second gRNA to target a receptor gene used by the retrovirus to attach and/or infect the cell.  First, according to the specification, SEQ ID NOs 21 and 22 target the LTR and Gag genes, respectively, which are retroviral genes and not receptor genes used by the retrovirus to attach/infect the cell.  Second, SEQ ID NOs 21-116 are not CRISPR endonuclease genes.  Third, SEQ ID NOs 115 and 116 are over 1000 nucleotides and could not function as CRISPR gRNAs (see Section 112(a) below).  Thus, the subject matter of claim 18, as interpreted, does not include all the limitations of claim 1, from which it depends.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “wherein . . . at least one gRNA comprising SEQ ID NOs: 25-116”.  Therefore, the claim encompasses a genus of CRISPR gRNAs.  Although most of the SEQ ID NOs within the range are 20-119 nucleotides long, SEQ ID NOs 115 and 116 are over 1000 base pairs.  CRISPR gRNAs are interpreted to function as a guide RNA, that is to guide a CRISPR endonuclease to a target DNA target sequence.  For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species'  means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  Because the recited SEQ ID NO range encompasses both short guide RNAs between 20-119 nucleotides and long guide RNAs of over 1000 base pairs, Applicants or the prior art must demonstrate that both short and long RNAs can function as guides in order for the genus to be sufficiently described.
The specification demonstrates the function of four guide RNAs comprising SEQ ID NOs 21-24, which are either 20 and 21 nucleotides long (Figures 1-2).  The specification also teaches that guide RNAs have about 20 nucleotides of unique target/spacer sequences and a “small” tracrRNA sequence ([0089]).   However, the specification does not teach and/or demonstrate the use of any guide RNA that is longer than 1000 nucleotides.
By the effective filing date of the claimed invention, the structure of guide RNAs from various Cas endonuclease were well known in the art.  See review by Makarova et al., Nature Reviews Microbiology (2019) 18:67-83.  Makarova teaches known CRISPR loci, including the repeats and spacer regions, from all known types of CRISPR loci (Box 1, Figures 1-2).  Makarova defines the crRNAs as “short” molecules containing the spacer sequences and other parts of the CRISPR that guide the effectors to the target (page 69).  Thus, even two years after the effective filing date, guide RNAs over 1000 nucleotides were not known in the art to be able to guide CRISPR effectors to a target sequence.
Based on the lack of working examples in the specification of gRNAs of over 1000 base pairs and the understanding in the art that guide RNAs are short RNA molecules, it would have been unpredictable that a guide RNA encompassing SEQ ID NOs 115 and 116 would have functioned as a guide RNA as claimed.  Thus, a skilled artisan would have concluded that Applicants did not have possession of the claimed invention at the time the application was effectively filed.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-6, 8-9, 11, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khalili (US 20160017301 A1, published January 21, 2016) in view of Gori (US 20180282762 A1, priority to January 15, 2016) and Wu (US 20170240899 A1, priority to October 14, 2014).  For this rejection, “CXCR5” in claim 5 is interpreted as meaning “CCR5.”

Regarding claim 1, Khalili teaches compositions for inactivating proviral DNA integrated in the genome of a host cell comprising nucleic acids encoding CRISPR-associated endonucleases and guide RNAs specific for an HIV target (i.e., retroviral DNA) (Abstract).  Khalili teaches compositions with an expression plasmid expressing Cas9 (i.e., a CRISPR endonuclease) and two different guide RNAs targeting an HIV gene (Figures 5 and 8; [0175]).  Khalili teaches using two guide RNAs eradicated the HIV-1 genome from the cells and blocked reactivation ([0175]).  Khalili also teaches when multiplexing, up to ten guide RNAs or even more can be introduced as one time ([0054]).  Khalili also teaches that HIV is attracted to cells expressing the CD4 receptor ([0031]).
Khalili does not teach including a guide RNA that targets a receptor used by the retrovirus for attachment and/or infection. 
Gori teaches compositions for CRISPR editing of stem cells ([0007]).  Gori teaches editing stem cells to make them resistant to HIV (i.e., preventing a retroviral infection) ([0286]).  Gori teaches targeting CCR5 and/or CXCR4 by Cas9 and guide RNAs (Figures 1, 3B, 4, 5).  Gori teaches multiplexing guide RNAs against CCR5 and CXCR4 reduced CD34+ cell death (Figure 5, [1146]-[1152]).  Gori teaches stem cells that have been edited to not express CCR5 and/or CXCR4 blocks entry of HIV into the cells ([1146]).
Wu teaches delivering multiple shRNAs to HIV-infected cells for the purpose of suppressing HIV in vivo and in vitro ([0031]-[0033] and [0308]).  Wu teaches “To confer HIV-1 resistance in a therapeutic setting in any meaningful manner, it is desired to silence host factors and HIV-1 genes simultaneously” ([0305]).  Wu teaches delivery CCR5-targeted shRNAs along with shRNA targeting various structural and non-structural HIV proteins (Figure 1C-D, 3B-C).  Wu teaches that delivering shRNA that targets an integrated HIV gene along with an shRNA that targets CCR5, is more effective than targeting CCR5 alone (Figure 3B-C, [0297]).  Wu teaches delivering shRNA that target CCR5 and 6 HIV proteins inhibits viral replication ([0300]-[0301])
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the HIV DNA-targeting guide RNAs of Khalili with the CCR5 and/or CXCR4-targeting guide RNAs of Gori.  It would have amounted to a simple combination of known guide RNAs targeting known HIV proteins and receptors by known means to yield predictable results.  Both Khalili and Gori are directed to CRISPR-mediated gene editing for the purpose of treating or preventing HIV infection.  One skilled in the art would have been motivated to combine Gori’s CCR5 guide RNA with Khalili’s HIV guide RNA because Wu teaches targeting both host and viral factors simultaneously is desirable to prevent or treat HIV.  Furthermore Wu demonstrates targeting both CCR5 and HIV proteins in combination are more effective at treating HIV infections than just targeting CCR5 or HIV proteins alone.  The skilled artisan would have had a reasonable expectation that the guide RNAs could both be delivered because both Khalili and Gori demonstrate multiplexing with two guide RNAs.

Regarding claims 2 and 6, Khalili also teaches when multiplexing, combinations of 2, 3, 4, 5, 6, 7, 8, 9, 10 or even more guide RNAs can be used ([0054]).  Khalili teaches using two gRNAs to the same gene can delete a large region from a gene (Figure 8).  It also would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined at least two guide RNAs targeting HIV DNA and two guide RNAs targeting an HIV receptor.  One would have a reasonable expectation of combining at least 4 guide RNAs because Khalili teaches multiplexing is possible with 4 or even more guide RNAs.  One would have been motivated to do so for the purpose of deleting a region of the target gene.

Regarding claim 5, the teachings of Gori regarding the guide RNAs targeting CXCR4 and CCR5 are recited above.  

Regarding claims 8, 9 and 11, Khalili teaches guide RNAs targeted to U3, R and U5 regions of LTR ([0047]-[0048]).  Khalili also teaches guide RNAs can be designed to target gag, pol, env and tat (i.e., structural proteins) ([0051]).  Khalili also teaches guide RNAs can be designed to target regulatory proteins such as Nef or Vpu ([0051]). 

For the purposes of examination, claim 15 is interpreted as “wherein a gRNA comprises SEQ ID NOS: 21-114 and is complementary to one or more target sequences of SEQ ID NOS: 115 and 116.”
Regarding claims 15 and 17, Khalili teaches a guide RNA targeted to LTR with sequence GATTGGCAGAACTACACACCAGG ([0047]), which contains 18 of the nucleotides (underlined) of SEQ ID NO: 21.  Khalili teaches the sequence of the U3-LTR region (SEQ ID NO: 16, [0048]), which is 94% identical with a region of SEQ ID NO: 115 of the current application (see BLAST alignment) and contains SEQ ID NO: 21 of the current application (nucleotides 42-62; also highlighted in the BLAST alignment).  Khalili teaches the 3’ adjacent nucleotides to nucleotides of SEQ ID NO:21 are AGG.  Khalili also teaches the PAM sequence of S. Pyogenes Cas9 is NGG ([0013]).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used a guide RNA to target HIV LTR with SEQ ID NO: 21.  It would have amounted to choosing a known target sequence of known HIV nucleic acid that follows the known rules Cas9 targeting rules.  One skilled in the art would have a reasonable expectation that a guide RNA with SEQ ID NO: 21 could be generated and used to disable HIV because it targets a sequence with the Cas9 PAM.  Additionally, Khalili demonstrates eradicating HIV in a cell by targeting an overlapping target sequence.

Regarding claim 19, Khalili teaches compositions of multiple guide RNAs and the CRISPR-associated endonuclease Cas9 (Example 2, [0174]-[0175]).  Khalili also teaches the CRISPR-associated endonuclease can originate from other prokaryotic and archaeal organisms ([0036]).  Gori teaches compositions with guide RNAs and either SpCas9 or SaCas9 (Examples 4 and 5; [1130]-[1138]).  Gori also teaches Cas9 endonucleases can originate from a variety of species (i.e. Cas9 orthologs) ([0635]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khalili (US 20160017301 A1, published January 21, 2016), Gori (US 20180282762 A1, priority to January 15, 2016) and Wu (US 20170240899 A1, priority to October 14, 2014), as applied to claims 1-2, 5-6, 8-9, 11, 15, 17 and 19 above, and further in view of NCBI (Homo sapiens chromosome 3, GRCh38.p7 Primary Assembly, NCBI Reference Sequence: NC_000003.12, https://www.ncbi.nlm.nih.gov/nuccore/568815595?sat=46&satkey=133828801, [retrieved October 24, 2017).

For the purposes of examination, claim 18 is interpreted as requiring a first guide RNA to comprise SEQ ID NOs 21, 22 or 25-81, which are recited in the specification as targeting HIV DNA (Table 1), and requiring a second guide RNA to comprise SEQ ID NOs 23, 24, or 82-93, which are recited in the specification as targeting CCR5 ([00117]-[00120]; Figure 2B).
The teachings of Khalili and Gori are recited and applied above as for claims 1-2, 5-6, 8-9, 11, 15, 17 and 19, including the teachings of Khalili regarding current SEQ ID NO 21.  Although Gori teaches guide RNAs that target CCR5, Gori does not teach guide RNAs comprising SEQ ID NOs 23, 24, or 82-93.  
NCBI teaches the genomic sequence of CCR5 (page 7-8).  NCBI teaches the CCR5 sequence contains a target sequence of SEQ ID NOs 23 (page 8, reverse complement is highlighted).  NCBI teaches adjacent to the 3’ end of the target sequence is the S. pyogenes PAM sequence NGG (CCN in reverse complement).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used a guide RNA with SEQ ID NO 23.  It would have amounted to determining a target sequence from a known CCR5 genomic sequence following the known rules and known PAM requirements for S. pyogenes Cas9 guide RNAs.


Claims 1-2, 5-6, 8-9, 11, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khalili (US 20160017301 A1, published January 21, 2016), Gori (US 20180282762 A1, priority to January 15, 2016), Wu (US 20170240899 A1, priority to October 14, 2014), and NCBI (Homo sapiens chromosome 3, GRCh38.p7 Primary Assembly, NCBI Reference Sequence: NC_000003.12), as applied to claims 1-2, 5-6, 8-9, 11, 15, 17-19 above, and further in view of Doudna (US 20180346927 A1, priority to September 20, 2016), Burstein (Burstein et al., Nature (2017), 542: 237-241 and Supplemental Material; published December 22, 2016) and Genbank (GenBank: MHYZ01000150.1, https://www.ncbi.nlm.nih.gov/nuccore/MHYZ01000150 [retrieved October 24, 2022).  This rejection is directed to the elected species CRISPR-associated endonuclease CasX and SEQ ID NO 14.

The teachings of Khalili, Gori and NCBI are recited above and applied as for claims 1-2, 5-6, 8-9, 11, 15 and 17-19 above.  Khalili, Gori and NCBI do not teach the CRISPR-associated endonuclease CasX or SEQ ID NO: 14.  
Doudna teaches the discovery and characterization of three previously unknown CRISPR systems including CasX, from uncultured bacteria (Abstract, FIG 12).  Doudna teaches CasX is only 978 amino acids (FIG 1).  Dounda teaches CasX2 originates from Planctomycetes ([0037]).  Doudna teaches CasX2 is guided by a dual guide RNA composed of a crRNA and a tracrRNA that can be connect by a tetra loop to form a single guide RNA (sgRNA) (Fig 6, 21C; [0028]).   Doudna teaches CasX from Planctomyces has a 5’ PAM requirement of TCN ([0146]; Fig 5).  Doudna teaches the amino acid sequence of CasX suggests that it has a RuvC domain near the C-terminus indicating it has endonuclease activity (Fig 29; [0079]).  Doudna teaches a composition of CasX and a guide RNA can mediate plasmid interference in bacteria which is a standard assay of Cas endonuclease targeting activity (Fig 20; [0027]).  Doudna teaches the amino acid sequence of CasX2 (Fig 1), which is 100% identical to the amino acid sequence of the elected CasX species (see attached BLAST alignment).  
Burstein is a non-patent literature publication by the same inventors as Doudna US 20180346927 A1, and teaches the same CasX proteins with the same activity, (see e.g., Figure 3 and page 238, ¶5 through page 239, ¶4).  Burstein also teaches CasX is among the smallest and most compact Cas endonucleases yet discovered (Abstract). Burstein teaches the CRISPR locus from Planctomycetes containing the coding sequence for CasX and 7 spacers has the NCBI accession MHYZ01000150 (Extended Data Table 1).  
Genbank teaches the nucleotide sequence of MHYZ01000150, which contains a sequence that is 100% identical to SEQ ID NO: 14 (See attached BLAST alignments).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the nucleic acid sequence encoding CasX from Planctomyces with guide RNAs that target HIV and CCR5.  It would have amounted to a simple substitution of one known single-subunit Cas endonuclease for another by known means to yield predictable results.  Because the PAM requirements for CasX were known, it would have been obvious to choose a target with the known genomic sequences of HIV and CCR5 that have a 5’ PAM sequence TCN.  One would have been motivated to make the substitution in order to target different sequences than those of Cas9 based on PAM requirements.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2, 5-6, 8-9, 11, 15, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of the following U.S. Patents in view of Khalili (US 20160017301 A1, published January 21, 2016), Gori (US 20180282762 A1, priority to January 15, 2016), Wu (US 20170240899 A1, priority to October 14, 2014), NCBI (Homo sapiens chromosome 3, GRCh38.p7 Primary Assembly, NCBI Reference Sequence: NC_000003.12), Doudna (US 20180346927 A1, priority to September 20, 2016), Burstein (Burstein et al., Nature (2017), 542: 237-241 and Supplemental Material; published December 22, 2016) and/or Genbank (GenBank: MHYZ01000150.1, https://www.ncbi.nlm.nih.gov/nuccore/MHYZ01000150 [retrieved October 24, 2022).
Claims 1-13 of U.S. Patent No. 9925248
Claims 1-4 of U.S. Patent No. 9981020
Claims 1-8 of U.S. Patent No. 11298411
Claims 1-15 of U.S. Patent No. 11291710
Claims 1-4 of U.S. Patent No. 11273209
Claims 1-13 of U.S. Patent No. 11298410
Each of the above claims in the above recited patents recite a composition or a method using nucleic acids encoding a CRISPR-associated endonuclease and one or more guide RNAs targeted to an integrated proviral HIV DNA (i.e. a retroviral DNA).  The claims further recite targeting the LTR region of HIV.  The patented claims do not recite including a guide RNA that targets a receptor used by the retrovirus to attach and/or infect the cell.
The teachings of Khalili, Gori, Wu, NCBI, Doudna, Burstein and Genbank are recited above.  It would have been obvious to include another guide RNA targeting a receptor that the retrovirus uses to attach to the cell.  It would have amounted to a simple combination of known guide RNAs targeted to known HIV sequences and HIV receptor sequences by known means to yield predictable results.  One skilled in the art would have been motivated to include Gori’s CCR5 guide RNA or a guide RNA with SEQ ID NO 23 with the claimed guide RNA because Wu teaches combination therapies targeting both host factors and HIV enzymes are more effective at treating HIV than just targeting HIV enzymes alone.  The skilled artisan would have a reasonable expectation that the guide RNAs could be delivered together because multiplexing guide RNAs with Cas-mediated editing was well established in the art.  It also would have been obvious to use CasX or SEQ ID NO 14 as the endonuclease because it would have amounted to a simple substitution of a generic or known Cas endonuclease for another by known means as recited above.  


Claims 1-2, 5-6, 8-9, 11, 15, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of the following copending Applications in view of Khalili (US 20160017301 A1, published January 21, 2016), Gori (US 20180282762 A1, priority to January 15, 2016), Wu (US 20170240899 A1, priority to October 14, 2014), NCBI (Homo sapiens chromosome 3, GRCh38.p7 Primary Assembly, NCBI Reference Sequence: NC_000003.12), Doudna (US 20180346927 A1, priority to September 20, 2016), Burstein (Burstein et al., Nature (2017), 542: 237-241 and Supplemental Material; published December 22, 2016) and/or Genbank (GenBank: MHYZ01000150.1, https://www.ncbi.nlm.nih.gov/nuccore/MHYZ01000150 [retrieved October 24, 2022).
Claims 19, 24, 29, 32-34, 40, 47-51 of copending Application No. 15998558
Claims 10 and 27 of copending Application No. 16812140
Claims 51-60 of copending Application No. 16926427
Claims 1-7 of copending Application No. 17329137
Claims 1-17 of copending Application No. 17832457
Each of the above claims in the above recited copending applications recites a composition or a method using nucleic acids encoding a CRISPR-associated endonuclease and one or more guide RNAs targeted to an integrated proviral HIV DNA (i.e. a retroviral DNA).  The copending claims further recite targeting the LTR region of HIV.  The copending claims do not recite including a guide RNA that targets a receptor used by the retrovirus to attach and/or infect the cell.
The teachings of Khalili, Gori, Wu, NCBI, Doudna, Burstein and Genbank are recited above.  The obviousness of including another guide RNA targeting a receptor that the retrovirus uses to attach to the cell is also recited above.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600